Case 0:20-cv-61420-WPD Document 40 Entered on FLSD Docket 10/30/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 20-61420-CIV-DIMITROULEAS
  JOSEPH BAMBERG
  et al.,

         Plaintiffs,
  v.

  THE RESULTS COMPANIES, LLC.,

        Defendant.
  _____________________________________/


              OMNIBUS ORDER ADOPTING AND APPROVING REPORT AND
                   RECOMMENDATION OF MAGISTRATE JUDGE;

       DISMISSING WITHOUT PREJUDICE THE CLAIMS OF THE 73 PLAINTIFFS
            WHOSE CLAIMS ARE SUBJECT TO BINDING ARBITRATION

         THIS CAUSE is before the Court upon Defendant The Results Companies, LLC’s

  Motion for Partial Summary Judgment and Motion to Dismiss and Alternative Motion to Compel

  Arbitration, filed on September 22, 2020 [DE 34] (“Omnibus Motion”) and the October 8, 2020

  Report and Recommendation of Magistrate Judge Lurana S. Snow (the “Report”) [DE 38]. The

  Omnibus Motion was referred to Judge Snow with regard to Part (2), Defendant’s motion for

  dismissal without prejudice of the claims brought by seventy-three (73) of the remaining

  plaintiffs in this case, or alternatively to compel arbitration and stay those claims. See [DE 35]. 1

         The Court notes that no objections to the Report [DE 38] have been filed, and the time for

  filing such objections has passed. As no timely objections were filed, the Magistrate Judge’s



  1
   The Court stated that it would defer ruling as to Parts (1) and (3) of Defendant The Results
  Companies, LLC’s Omnibus Motion [DE 34] until the resolution of Part (2). See [DE 35].

                                                    1
Case 0:20-cv-61420-WPD Document 40 Entered on FLSD Docket 10/30/2020 Page 2 of 3




  factual findings in the Report [DE 38] are hereby adopted and deemed incorporated into this

  opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958

  (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

        Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 38] and record and is otherwise fully advised in the premises. The Court agrees

  with the Magistrate Judge’s analysis and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 38] is hereby ADOPTED and APPROVED;

         2. Defendant The Results Companies, LLC’s Omnibus Motion [DE 34] is hereby

             GRANTED with regard to Part (2), Defendant’s motion for dismissal without

             prejudice of the claims brought by seventy-three (73) of the remaining plaintiffs in

             this case, or alternatively to compel arbitration and stay those claims, as follows:

                a. The claims of the seventy-three (73) plaintiffs of the eighty-five (85) plaintiffs

                    in this case at issue in Defendant’s September 22, 2020 Omnibus Motion, see

                    [DE 34-1] are subject to binding arbitration;

                b. This case is DISMISSED WITHOUT PREJUDICE as to the claims of

                    those 73 plaintiffs. See [DE 34-1].

         3. The Court will enter a separate order with regard to the remaining issues raised by

             Defendant’s Omnibus Motion. [DE 34].


         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 29th day of October, 2020.




                                                   2
Case 0:20-cv-61420-WPD Document 40 Entered on FLSD Docket 10/30/2020 Page 3 of 3




  Copies furnished to:

  Counsel of record




                                       3
